Citation Nr: 1113181	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-32 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for cancer or lymphoma of the throat, larynx, neck, and tongue.

2.  Entitlement to service connection for skin cancer of the shoulder, face, chest, and back.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested a Board hearing at the RO in September 2009.  Later that month, the veteran withdrew his request for such hearing.  His hearing request, therefore, is withdrawn.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides during service.

2.  The preponderance of the evidence shows that the Veteran did not have any cancer during service and for many years after service;  cancer of the larynx has never been diagnosed by medical personnel, and there is no evidence of a nexus between postservice cancer of the neck, tongue, and pharynx and service. 

3.  The preponderance of the evidence shows that the Veteran did not have any skin cancer during service and for many years after service, and there is no evidence of a nexus between postservice skin cancer and service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for cancer or lymphoma of the throat, larynx, neck, and tongue have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for skin cancer of the shoulder, face, chest, and back have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in December 2008. 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, post-service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran was not afforded a VA examination regarding this claim.  The VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no evidence in the Veteran's service treatment records that he was treated at any time during service for the claimed disabilities, nor does he claim to have had any condition at issue prior to 2003, nearly 35 years following service.  The only suggestion of a causal connection is related to the presumptive service connection, which is discussed below as inapplicable.  The McLendon criteria are not met in this case.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

The Veteran contends that his basal cell carcinoma, first diagnosed in October 2003, and his cancers of the tongue and neck, first diagnosed in July 2008, were cause by his inservice exposure to herbicides.  He also contends that he may have had these cancers in service but they were not diagnosed at that time as it may take decades for the cancer to become manifest.  The record reflects that the Veteran was treated for basal cell carcinoma and squamous cell carcinoma of the skin at multiple sites from October 2003 to the present.  In July 2008, a chest X-ray was suspicious for malignancies.  In August 2008, tongue cancer and masses consistent with a malignancy of the oropharynx and nasopharynx were noted.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic disabilities, such as cancer, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Because the Veteran served in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to Agent Orange in service.  A veteran,  who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents shall be the last date on which he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See 68 Fed. Reg. 27, 630-41 (May 20, 2003).

The Veteran has never been diagnosed with cancer of the larynx, an enumerated disability entitled to presumptive service connection under 38 C.F.R. § 3.309(e).  Skin, neck, tongue, and pharyngeal cancers are not among the enumerated diseases.  38 C.F.R. § 3.309(e).  

Even if the statutory presumptions are inapplicable, the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

No medical professional has attributed any of the Veteran's diagnosed malignancies to service or herbicide exposure.  The Veteran was treated for a rash in service.  However, cancer was not diagnosed in service.  

The Veteran genuinely believes that the cancers at issue were caused by herbicide exposure, or first became manifest in service.  The Veteran is competent to comment on his symptoms.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the onset or etiology of his cancers and his views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

To the extent that the Veteran is claiming continuity of symptomatology since service, the Board finds that the Veteran's statements are less than credible in view of the medical evidence of record.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  His service treatment records, including separation examination in April 1968, were negative for any cancer and no cancers were diagnosed prior to 2003, some 35 years after discharge.  In a statement received in December 2008, he noted that he did not have skin cancer in service.  

Therefore, neither direct nor presumptive service connection is warranted for the cancers at issue.  38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Entitlement to service connection for cancer or lymphoma of the throat, larynx, neck, and tongue is denied.  

Entitlement to service connection for skin cancer of the shoulder, face, chest, and back is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


